DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 7/6/2022 has been entered and made of record.  

Examiner’s Note – Patentably Distinct Subject Matter
The instant claims and application 16/110,312 now US patent 10,970,418 as well as its child case, application 17/301,353 contain similar, yet patentably distinct subject matter.  

Response to Amendment/Remarks
In the response filed Claims 1-2, 5, 11, 14, 16, and 19 were amended.  Claims 3-4, 13, and 18, were canceled.  Claims 1-2, 5-12, 14-17, and 19-20 were presented for examination.  

Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, said rejections are withdrawn.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 

Allowable Subject Matter
Claims 1-2, 5-12, 14-17, and 19-20 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a process for anonymizing data.  Various examples have been found in the art describe aspects of the claimed invention.  Kerkri et al. “An approach for integrating heterogeneous information sources in a medial data warehouse”, Journal of Medical systems, vol. 25, no. 3, 1-1-2001, Pg. 168, Ln. 5-11, teaches that a data warehouse stores medical information.  Kerkri, Pg. 172 Ln. 1-16 further clarified in Pg. 170 Ln. 31 – Pg. 171 Ln. 4 teaches a monitor which detects changes to data, the anonymity procedure encrypts the update request which goes to the integrator.  Kerkri, Pg. 172 Ln. 12-19 teaches storing the anonymized data in the data warehouse.
Kerkri does not, but in related art, Varga et al. (US 2020/0302564 A1) ¶ 70 teaches anonymizing the user data based k-anonymity and l-diversity such that the user is blended into a cluster of users to which the user cannot be distinguished.
Kerkri, in view of Varga does not, but in related art, Adibi (US 2021/0133801 A1) ¶ 158 teaches a hash table in a database to map the customer fingerprints.
However, as applicant notes, the cited prior art does not teach the amended portions of the independent claims. 
Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/STEPHEN T GUNDRY/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435